                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 CARSON D. COMBS,

                       Plaintiff,
                                                     Case No. 20-CV-812-JPS
 v.

 MORRIS REECE, RACINE COUNTY
 HOUSING AUTHORITY, and                                             ORDER
 RACINE COUNTY CIRCUIT COURT,

                       Defendants.


1.       BACKGROUND

         Carson D. Combs (“Plaintiff”), proceeding pro se, filed a complaint

and a motion for leave to proceed in forma pauperis. (Docket #1, #2). In order

to allow a plaintiff to proceed without pre-paying the $400 filing fee, the

Court must first decide whether the plaintiff has the ability to pay the filing

fee and, if not, whether the lawsuit states a claim for relief. 28 U.S.C. §§

1915(a), (e)(2)(B).

2.       PLAINTIFF’S INDIGENCE

         On the question of indigence, Plaintiff need not show that he is

totally destitute. Zaun v. Dobbin, 628 F.2d 990, 992 (7th Cir. 1980). However,

the privilege of proceeding in forma pauperis “is reserved to the many truly

impoverished litigants who, within the District Court’s sound discretion,

would remain without legal remedy if such privilege were not afforded to

them.” Brewster v. N. Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972).

Plaintiff avers that he is unemployed, unmarried, and does not have any

dependents. (Docket #2 at 1). He receives $1,146.00 per month in benefits




     Case 2:20-cv-00812-JPS Filed 11/17/20 Page 1 of 9 Document 12
from the Department of Veterans Affairs. (Id. at 2). Plaintiff alleges that he

spends approximately $979.00 per month in expenses. Thus, Plaintiff has

only $167.00 per month after he pays for such expenses. (Id. at 2–3). Plaintiff

does not have any assets other than $1,146.82 in savings. (Id. at 3). Plaintiff

also states that he intends to file a petition with the state of Wisconsin

seeking an “amortization of debts” under Wisconsin Statutes chapter 128.

(Id. at 4). Based on the foregoing, the Court finds that Plaintiff is indigent.

3.       EVALUATION OF PLAINTIFF’S CLAIMS

         Notwithstanding the payment of the filing fee, when a plaintiff asks

for leave to proceed in forma pauperis the Court must screen the complaint.

Further, the Court must dismiss the complaint, or any portion thereof, if the

plaintiff has raised claims: (1) that are legally frivolous or malicious; (2) that

fail to state a claim upon which relief may be granted; or (3) that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2)(B). A claim is legally frivolous when it lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992);

Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997). The Court

may dismiss a claim as frivolous where it is based on an indisputably

meritless legal theory or where the factual contentions are clearly baseless.

Neitzke v. Williams, 490 U.S. 319, 327 (1989).

         To state a cognizable claim under the federal notice pleading system,

a plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary to plead specific facts; rather, the plaintiff’s statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that


                               Page 2 of 9
     Case 2:20-cv-00812-JPS Filed 11/17/20 Page 2 of 9 Document 12
offers “labels and conclusions” or “formulaic recitation of the elements of a

cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted). The Court evaluates each of

Plaintiff’s claims below.

       3.1.   Violations of Federal Housing Regulations.

       Plaintiff alleges that his landlord, Defendant Morris Reece

(“Defendant Reece”), violated two federal housing regulations. Plaintiff, a

Section 8 housing voucher recipient, rented the upper apartment unit from

Defendant Reece. Eventually, Defendant Reece offered Plaintiff the lower

apartment unit, via text, and Plaintiff accepted this offer. Plaintiff worked

with Defendant Racine County Housing Authority (“Defendant RCHA”),

a public housing authority, to facilitate the termination of his upper unit

lease so that he could move into the lower unit.

       Although Plaintiff’s upper unit lease was technically terminated on

February 29, 2020, Plaintiff continued to live in that unit. Plaintiff alleges

that his HUD-VASH1 program coordinator informed Plaintiff that he would

not have to pay rent in March until things were finalized with his new lease



       Department of Housing and Urban Development and Department of
       1

Veteran’s Affairs Supportive Housing.


                            Page 3 of 9
  Case 2:20-cv-00812-JPS Filed 11/17/20 Page 3 of 9 Document 12
for the lower unit. (It is unclear whether the housing coordinator’s

instruction applied to both the upper and lower unit or just the lower unit,

which Plaintiff did not yet live in.) Defendant Reece texted Plaintiff

demanding rent on March 6, 2020. After Plaintiff did not respond,

Defendant Reece texted Plaintiff four days later, informing him that he

would not rent the lower unit to Plaintiff and that Plaintiff would have until

March 31, 2020 to move out of the upper unit.

       Plaintiff alleges Defendant Reece violated 24 C.F.R. § 982.310 by not

providing him with written notice explaining the grounds for Plaintiff’s

eviction. This Court does not have jurisdiction over this claim. Although

§ 982.310 addresses the actions of private landlords who participate in

Section 8 housing, “most courts which have considered the issue have

concluded that when a Section 8 landlord evicts a tenant, it is not acting as

a federal actor, and there is no jurisdiction in the federal courts to review

the propriety of the landlord’s acts.” Elliott v. Plaza Props., No. 2:08cv1037,

2010 WL 2541020, at *5 (S.D. Ohio June 18, 2010) (citations omitted).

       Similarly, Plaintiff’s claim that Defendant Reece violated 24 C.F.R. §

982.453, “Owner Breach of Contract”, is inapplicable. Section 982.453

“provides for breach of contract claims” between landlords and public

housing authorities, not tenants. Smith v. Vistas, No. 2:18-cv-00473 JAM AC

PS, 2018 WL 6268816, at *2 (E.D. Cal. Nov. 30, 2018) (holding that § 982.453

did not establish the court’s jurisdiction over a dispute between tenant-

plaintiffs and landlord-defendants). Thus, Plaintiff again fails to establish

this Court’s jurisdiction over his claims against Defendant Reece.

       3.2    Conspiracy to Commit Fraud, 18 U.S.C. § 371

       Plaintiff alleges that Defendant Reece and Defendant RCHA

conspired to defraud the United States in violation of 18 U.S.C. § 371. A


                            Page 4 of 9
  Case 2:20-cv-00812-JPS Filed 11/17/20 Page 4 of 9 Document 12
conspiracy to defraud involves: (1) an agreement to accomplish an illegal

objective against the United States; (2) one or more overt acts in furtherance

of the illegal purpose; and (3) an intent to commit the substantive offense.

U.S. v. Cueto, 151 F.3d 620, 635 (7th Cir. 1998). In support of his claim,

Plaintiff refers to a discussion he had with RCHA Housing Specialist, Kim

Zamecnik (“Zamecnik”). Plaintiff asked Zamecnik if she knew why

Defendant Reece changed his mind with regard to renting the lower unit to

Plaintiff. Zamecnik replied that she did not. Zamecnik also confirmed that

Defendant RCHA still sent a housing subsidy on Plaintiff’s behalf to

Defendant Reece. Plaintiff asserts that this payment from Defendant RCHA

to Defendant Reece is fraudulent because his upper unit lease was

technically terminated on or around February 29, 2020. Plaintiff failed to

allege any of the aforementioned elements of 18 U.S.C. § 371. Further,

Plaintiff focuses too much on the technical fact that his lease was

terminated. He still lived–and would continue to live–in the upper unit.

Therefore, this payment from Defendant RCHA to Defendant Reece does

not appear fraudulent in the slightest. The Court finds this allegation to be

legally frivolous.

       3.3    Due Process Violations

       Plaintiff also alleges that Defendant Reece and Defendant RCHA

denied him of due process. Specifically, Plaintiff asserts that, at the time of

his complaint, RCHA did not hold a formal or informal hearing. “To state

a procedural due process claim, a plaintiff must allege that he was deprived

of a protected property interest without notice and a fair opportunity to be

heard.” A.B. ex rel. Kehoe v. Hous. Auth. of S. Bend, No. 3:11 CV 163 PPS, 2011

WL 4005987, at *8 (N.D. Ind. Sept. 8, 2011) (citing Abcarian v. McDonald, 617

F.3d 931, 941 (7th Cir. 2010)). “There is . . . no question that the termination


                            Page 5 of 9
  Case 2:20-cv-00812-JPS Filed 11/17/20 Page 5 of 9 Document 12
of a [tenant’s] Section 8 benefits constitutes a deprivation of a

constitutionally protected property interest.” Guerrero v. City of Kenosha

Hous. Auth., No. 10-CV-1090-JPS, 2012 WL 139390, at *4 (E.D. Wis. Jan. 18,

2012). The Court reiterates that at the time Plaintiff filed his complaint, he

had not yet been evicted but was still living in Defendant Reece’s upper

unit.2 Further, it does not appear that Defendant RCHA ever made a

decision concerning the termination of Plaintiff’s Section 8 housing

voucher. In fact, Plaintiff avers that Zamecnik even told him that he should

start looking for a unit as soon as possible so that Plaintiff would not lose

his housing benefits. Because Plaintiff has not alleged that he was, at the

time of his complaint, deprived of a protected property interest, Plaintiff

has not stated a claim upon which relief could be granted as to Defendants

Reece or RCHA.

       3.4     Claims Against Racine County Circuit Court

       Lastly, Plaintiff asserts that the Racine County Circuit Court violated

his state constitutional rights as well as his Fourteenth Amendment right to

due process. Plaintiff filed a complaint against his landlord on March 18,

2020. The Circuit Court reviewed Plaintiff’s complaint and ultimately

determined that Plaintiff failed to state an actionable claim. Plaintiff sent a

letter requesting reconsideration and his request was denied. Shortly

thereafter, Plaintiff inquired as to the status of his case and was informed


       2 Plaintiff has since filed a motion seeking a temporary restraining
order/preliminary injunction (Docket #7) in which he requests this Court to enjoin
the Racine County Circuit Court from adjudicating Defendant Reece’s eviction
action against Plaintiff. Although irrelevant to the Court’s screening of Plaintiff’s
complaint, there is no reason to believe that Plaintiff would not receive due process
in state court. Further, Plaintiff’s motion seeking a stay of his state court eviction
proceedings is precluded by the Anti-Injunction Act, 28 U.S.C. § 2283. See Lizalek
v. Milwaukee Cty., No. 12-C-1005, 2012 WL 4759230, at *3 (E.D. Wis. Oct. 4, 2012).


                            Page 6 of 9
  Case 2:20-cv-00812-JPS Filed 11/17/20 Page 6 of 9 Document 12
that his complaint was formally denied because Plaintiff failed to state a

claim for relief. Plaintiff takes umbrage at the state court’s denial and seeks

relief from this Court.

         This Court does not have jurisdiction over Plaintiff’s complaint as to

the Racine County Circuit Court. A plaintiff may not use the federal courts

to collaterally attack the outcome of a state court proceeding in lieu of an

appeal in the state court. Rooker v. Fidelity Tr. Co., 263 U.S. 413, 415–16

(1923); Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

Thus, “[u]nder the Rooker-Feldman doctrine, lower federal courts are

precluded from exercising appellate jurisdiction over final state-court

judgments.” Lance v. Dennis, 546 U.S. 459, 463 (2006). The Rooker-Feldman

doctrine’s application most often occurs in “‘cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court

review and rejection of those judgments.’” Id. at 464 (quoting Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). The doctrine

applies to claims that are “inextricably intertwined” with a state court’s

determination. Remer v. Burlington Area Sch. Dist., 205 F.3d 990, 996 (7th Cir.

2000). Clearly, Rooker-Feldman precludes this Court’s review of the Racine

County Circuit Court’s determination that Plaintiff did not state an

actionable claim.

4.       CONCLUSION

         Although Plaintiff is indigent, the Court finds that it either does not

have jurisdiction over Plaintiff’s claims or that Plaintiff has failed to

properly allege any federal claims upon which relief can be granted. The




                               Page 7 of 9
     Case 2:20-cv-00812-JPS Filed 11/17/20 Page 7 of 9 Document 12
Court will dismiss Plaintiff’s entire complaint without prejudice; 3 however,

Plaintiff will be afforded leave to amend his complaint. See Fed. R. Civ. P.

15(a)(2). Thus, the Court will wait to determine whether to grant Plaintiff’s

in forma pauperis motion (Docket #2) until after it evaluates Plaintiff’s

amended complaint, should he choose to file one. Plaintiff must submit an

amended complaint on or before Friday, December 4, 2020.

       If Plaintiff submits an amended complaint, the Court will screen the

same. The Court instructs Plaintiff that an amended complaint will

supersede the prior complaint and, thus, must be complete in itself without

reference to the original. See Duda v. Bd. of Educ. of Franklin Park Pub. Sch.

Dist. No. 84, 133 F.3d 1054, 1057 (7th Cir. 1998). In Duda, the Seventh Circuit

emphasized that in such instances, the “prior pleading is in effect

withdrawn as to all matters not restated in the amended pleading . . . .” Id.

(citation omitted); see also Pintando v. Miami-Dade Hous. Agency, 501 F.3d

1241, 1243 (11th Cir. 2007) (“As a general matter, ‘[a]n amended pleading

supersedes the former pleading; the original pleading is abandoned by the

amendment, and is no longer a part of the pleader’s averments against his

adversary.’”) (quoting Dresdner Bank AG, Dresdner Bank AG in Hamburg v.

M/V OLYMPIA VOYAGER, 463 F.3d 1210, 1215 (11th Cir. 2006)).

       Lastly, the Court turns to Plaintiff’s motion for a temporary

injunction (Docket #7) in which he seeks to enjoin the Racine County Circuit

Court from adjudicating an eviction action against him. As discussed in


       3 Plaintiff also seeks to bring state law claims in his complaint. See generally
(Docket #1). Pursuant to 28 U.S.C. § 1367(a), federal courts may exercise
jurisdiction over state law claims that are sufficiently related to claims coming
within the court’s other heads of jurisdiction. At this juncture, the Court will
withhold a determination as to supplemental jurisdiction, which may be affected
by the allegations in Plaintiff’s amended complaint.


                            Page 8 of 9
  Case 2:20-cv-00812-JPS Filed 11/17/20 Page 8 of 9 Document 12
footnote 2, supra, “the Anti-Injunction Act bars a federal court from

enjoining ongoing state court proceedings, except ‘as expressly authorized

by an Act of Congress, or where necessary in aid of its jurisdiction, or to

protect or effectuate its judgments.’” Bond v. JPMorgan Chase Bank, N.A., 526

Fed. App’x 698, 701 (7th Cir. 2013) (quoting 28 U.S.C. § 2283). Thus, as none

of the exceptions to the Anti-Injunction Act are even remotely applicable in

this action, the Court will deny Plaintiff’s motion for a temporary

injunction.

       Accordingly,

       IT IS ORDERED that Plaintiff’s complaint (Docket #1) be and the

same is hereby DISMISSED without prejudice;

       IT IS FURTHER ORDERED that, should Plaintiff choose to file an

amended complaint, he must do so on or before Friday, December 4, 2020.

If Plaintiff does not file an amended complaint by that deadline, the Court

will dismiss this case based on his failure to state a claim in his original

complaint; and

       IT IS FURTHER ORDERED that Plaintiff’s motion for a temporary

injunction (Docket #7) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 17th day of November, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 9 of 9
  Case 2:20-cv-00812-JPS Filed 11/17/20 Page 9 of 9 Document 12
